Citation Nr: 1129629	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  04-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral pain syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral pain syndrome.

3.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease (CAD), prior to April 19, 2010.

4.  Entitlement to an initial compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1979 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2003 and November 2008 rating decisions by offices of the United States Department of Veterans Affairs (VA).  The April 2003 decision, by the St. Petersburg Regional Office (RO), assigned separate, 10 percent evaluations for the left and right knee disabilities, and denied service connection for CAD and hypertension.  The Veteran appealed these decisions to the Board.

In a March 2007 decision following a videconference hearing, a transcript of which is included in the claims file, the Board remanded the matters to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development.  The March 2007 Board decision also granted entitlement to an increased 10 percent evaluation for residuals of a fractured fifth metacarpal of the right hand; that decision is final, and no further question remains on appeal with respect to that matter.

On remand, the AMC issued a November 2008 decision granting service connection for CAD and hypertension and assigning initial 10 percent and 0 percent evaluations, respectively.  Although the grants of service connection satisfied the Veteran's appeal with respect to those issues, he initiated a new appeal regarding the initially assigned evaluations.  All required actions having been taken by the AMC, the appellate issues have been returned to the Board.

The claims file also reveals additional claims not yet adjudicated by the RO.  While the Veteran has discussed the impact of his disabilities on his employment sufficient to infer a claim of entitlement to a finding of total disability due to individual unemployability (TDIU) under Rice  v. Shinseki, 22 Vet. App. 447 (2009), the Veteran also filed a formal claim for TDIU in February 2009 which has not been adjudicated.  Additionally, the Veteran has attempted to reopen a previously denied claim of service connection for a low back disability; his January 2008 correspondence to his Congressman, forwarded to VA, must be addressed.  These matters are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

With respect to the left and right knee disabilities, the Veteran was most recently examined in August 2008.  Since that examination, he has alleged that his bilateral knee problems have worsened, and his functional impairment is greater.  A new examination is required in order to obtain updated findings for rating purposes.

Additionally, the August 2008 examination did not comply with the March 2007 Board remand directives.  First, the examination report does not clearly state the qualifications of the examining doctor; an orthopedic examination by an "appropriate specialist" was required.  On remand, the examiner should identify his or her qualifications to perform the examination.  Further, the examiner failed to specifically comment on the pain free range of motion, if any, as requested.  While the examiner did identify the current ranges of motion in both planes bilaterally, he failed to adequately describe where pain was present with motion, and to what degree.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance is all that is required with VA remand orders, particularly when an explanation is offered for any variance.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  The failure to specify at what point pain was present or absent in this case, however, prevents the Board from addressing the Veteran's allegations with specificity.  On remand, the examiner should state at what point pain starts, if any.

Regarding the evaluations of CAD and hypertension, a review of the file indicates that some documents are missing.  It appears a temporary file may have been established in connection with those disabilities to speed processing of the appeals, but such has not now been integrated into the permanent claims file.  For example, no substantive appeal appears in the file before the Board, although correspondence refers to a Form 9 being filed.  As the record is potentially incomplete, the Board cannot adjudicate the claims without risk of prejudicing the Veteran.  On remand, any temporary file held by the RO or AMC must be associated with the claims file.

Finally, updated VA treatment records should be obtained in connection with VA's ongoing duty to assist the Veteran in substantiating his claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA medical center at Gainesville, Florida, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for a VA Joints examination with "an appropriate specialist;" an examiner may be considered appropriate based on experience with orthopedic problems, and so the basis for the expertise in that area should be clearly stated.  The examiner should fully describe the left and right knee impairments, to include stability and ranges of motion.  With regard to range of motion, the examiner should provide measurements for the total possible range of movement (active and passive) as well as clear statements of the point at which pain begins and/or ends, if any.  Repetitive motion testing remains required.

3.  Ensure that the claims file contains the complete record; in particular, ay temporary files maintained by the AMC or RO should be integrated into the permanent file.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



